—Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered on or about March 10, 1997, which denied defendant’s motion to confirm a Special Referee’s report recommending that custody of the parties’ child be changed from plaintiff to defendant and that plaintiff be held in contempt, unanimously affirmed, without costs.
The Special Referee’s recommendation that there be a change of custody was properly rejected for lack of record evidence of the child’s best interests (see, Allen v Farrow, 215 AD2d 137, 138, 140; Matter of Krebsbach v Gallagher, 181 AD2d 363, 364-365, lv denied 81 NY2d 701), and his recommendation that plaintiff be held in contempt for frustrating visitation was properly rejected in the absence of the complete hearing minutes (cf., Di Francesco v Di Francesco, 23 AD2d 740). Concur — Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.